UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-1063


In Re: MICHAEL LEE GREEN, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (7:14-cr-00040-BO-1; 7:16-cv-00111-BO)


Submitted:   February 9, 2017               Decided:    February 21, 2017


Before NIEMEYER   and   MOTZ,   Circuit   Judges,      and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Lee Green, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Lee Green, Jr., petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.         He seeks an order from this court

directing the district court to act.        Our review of the district

court’s docket reveals that the district court has since granted

Green’s motion.      Accordingly, because the district court has

recently decided Green’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                      2